Citation Nr: 0927068	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  06-38 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to December 
1963. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.

In May 2009, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is of record.

In May 2009, the Veteran provided additional evidence 
directly to the Board with a waiver of the RO's initial 
review of this evidence.  


FINDINGS OF FACT

The preponderance of the evidence indicates that the 
Veteran's left ear hearing loss was not shown in service or 
for many years thereafter, and is not related to any incident 
of service.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, in a February 2006 letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence 
will be obtained by VA.  A letter advising the Veteran of the 
evidence needed to establish a disability rating and 
effective date was issued in March 2006.  The claim was last 
readjudicated in July 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post service treatment 
records, and a VA examination report.  Moreover, in a July 
2008 correspondence, the Veteran indicated that he had no 
other relevant information or evidence to submit to 
substantiate his claim.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. The Veteran was an active 
participant in the claims process by submitting evidence and 
argument in support of his claim.  Thus, he has been provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Pelegrini, 18 Vet. App. at 121.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

During the Veteran's Travel Board hearing, he alleged that he 
had left ear hearing loss which was related to active 
service.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Turning to the evidence, the Veteran's induction examination 
dated in March 1960 indicates that the Veteran's hearing was 
recorded at 15/15 in the left ear.  An audiogram from that 
same month was not interpreted, but appears to show puretone 
thresholds below 20 decibels for frequencies between 500 and 
4000 Hertz.
 
The Veteran's service treatment records indicate that the 
Veteran was treated for otitis externa in his left ear during 
November 1961; a fungus in his left ear during 1962; and 
chronic otitis externa during October 1963.  

The Veteran's separation examination dated in October 1963 
indicates that the Veteran had a fungus infection in his ears 
while in Florida, which was treated with ear drops.  There 
were no complications and no sequalae.  The Veteran's 
discharge audiogram indicates the following:




HERTZ



500
1000
2000
3000
4000
LEFT
0
5
0
5
10

The Veteran has submitted a private hearing test from October 
1987.  The results were not interpreted, but appear to show 
puretone thresholds of 50 decibels or greater at 3000 and 
4000 Hertz, with thresholds of 20 decibels or less at 
frequencies between 500 and 2000 Hertz.

The Veteran was afforded a VA examination during April 2006.  
He indicated that he had in-service noise exposure due to the 
missile engines adjacent to where he worked as a supply 
clerk.  The Veteran denied any other source of noise 
exposure.  The Veteran's pure tone thresholds were as 
follows:  




HERTZ



500
1000
2000
3000
4000
LEFT
25
30
50
60
70

The Veteran's Maryland CNC score was 92 percent in the left 
ear.  The examiner indicated that a review of the Veteran's 
separation physical indicated that all of his left ear 
hearing loss had occurred since he left active service.  
Thus, the Veteran's left ear hearing loss was not at least as 
likely as not related to his active service.

The Veteran has submitted a statement dated in March 2008 
from a private physician.  The physician indicated that it 
was his impression that the Veteran's left ear hearing loss 
was as likely associated with his military service as his 
right ear, noting that the Veteran was service-connected for 
his right ear hearing loss.

Additional post-service medical records contained in the 
claims file do not indicate an etiology concerning the 
Veteran's left ear hearing loss.

The Board notes there is a conflict between the opinion of 
the VA examiner and 
the private physician.  In this regard, the Board observes 
its duty to assess the credibility and weight to be given to 
the evidence.  See Wood v. Derwinski, 1 Vet. App. 190 (1991); 
Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Board finds 
the opinion of the VA examiner to be more probative as he had 
an opportunity to review the Veteran's claims file to include 
the Veteran's separation examination and service treatment 
records, and provided a rationale for his opinion.  The basis 
for the grant of service connection for the right ear was 
that hearing loss was shown in the right ear at discharge.  
Hearing in the left ear was within normal limits at 
discharge.  The private physician, however, did not review 
the separation examination showing hearing loss in the right 
ear and normal left ear hearing when formulating his opinion.  
The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Here, the 
private physician did not have the benefit of the probative 
clinical data regarding the basis for the award of service 
connection in the right ear and the status of the left ear 
hearing at the time of discharge, whereas the VA examiner 
did.  As the VA examiner's opinion was based on a complete 
history to include service clinical findings, the Board 
assigns greatest probative value to the opinion of the VA 
examiner.  

The Board acknowledges the Veteran's contentions that his 
left ear hearing loss is related to service.  The Board 
observes, however, that he, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of hearing loss, as such requires 
medical expertise.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Upon consideration of all of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for left ear hearing loss as 
the condition was not shown in service or for many years 
thereafter, and the most probative evidence shows the 
condition is not related to service. 

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.





____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


